Title: Board of Visitors, University of Virginia, 7 April 1826
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                April 7. 1826.
                            
                        
                        At a meeting of the Visitors of the University of Virginia held at the said University on Monday the 3d. and
                            Tuesday the 4th. of April 1826. at which were present Thomas Jefferson, Joseph C. Cabell, John H. Cocke, Chapman Johnson
                            and James Madison the following proceedings were had.
                        86. There shall be established in the University a Dispensary which shall be attached to the Medical school,
                            and shall be under the sole direction and government of the Professor of Medecine who shall attend personally at the
                            Anatomical theatre, or such other place as he shall notify, from half after one to two oclock, on every Tuesday, Thursday
                            and Saturday, for the purpose of dispensing medical advice, vaccination, and aid in Surgical cases of ordinary occurrence,
                            to applicants needing them.
                        All poor, free, persons, disordered in body, topically or generally, &
                            applying for advice, shall recieve it gratis; all others, bond or free, shall recieve it on payment of half a Dollar at
                            each attendance, for the use of the institution, and all persons shall be vaccinated gratis, and the Students particularly
                            shall be encoraged to be so, as a protection to the institution against the malady of the small pox.
                        The Students of the Medical school shall be permitted to attend with the Professor, to examine the patients
                            by the pulse, and other indications of disease, to ask of them such questions as the Professor shall think pertinent, and
                            shall permit, and to acquire practical knolege of the processes of Pharmacy by taking a part in the preparation of
                            medecines.
                        The monies so recieved shall be applied to the providing & keeping up a proper and sufficient stock
                            of medecines and salves, to the procuring Surgical instruments for ordinary operations, and to defraying other expences
                            necessary for the institution. for the first stock of medecines, and for necessary instruments, money shall be advanced
                            from the funds of the University to be reimbursed from the reciepts of the Dispensary.
                        Notice of this enactment shall be inserted in the 1st. Central gazette of each month till discontinued by
                            order of the Executive Committee, for the purpose of keeping under constant notice, all those who may wish to avail
                            themselves of the benefits of the Institution. passed April 4. 1826.
                        87. In order that the several schools may participate equally of the conveniences and inconveniences of early
                            and late hours, on and after the 1st. day of July next (and without any change in their respective days of duty) there
                            shall be an advance of two hours in the times of the day for opening and closing the three earlier schools of the day, and
                            that now latest shall take the earliest hours of it’s day, which shall continue until the 1st. of February following, when
                            there shall again be  a similar advance and change of two hours, and like changes shall continue to be made, on the same
                            days in every year after. passed April 4. 1826.
                        88. The 43d. enactment of the Rector and Visitors shall be amended by striking therefrom the following words
                            in the 2d. line thereof, viz. ’within the precincts’ and hereafter shall be interpreted and executed as if these words
                            were not therein.
                        Resolved that there be established the office of President of the University with a salary of 1500. Dollars
                            per annum to be paid out of the annuity of the University, in the manner in which the salaries of the Professors are paid.
                        8 The President shall be the chief executive officer of the University, and as such, charged with a general
                            superintendance of the execution of all laws made for it’s government.
                        The Proctor and all subordinate agents shall be subject to his controul and direction in the execution of
                            their respective duties.
                        He shall convene the Faculty whenever he may think the interests of the institution require it, and whenever
                            else any two Professors shall request it.
                        He shall preside at all the meetings of the Faculty, when present, and having a vote as professor, he shall
                            have a casting vote as president, when the votes of the Professors, pro and con, are equally divided.
                        In his absence from the meetings of the Faculty a chairman pro tempore shall be appointed. in the absence of
                            the President from the University, and in case of his disability by sickness, or otherwise, the Faculty may be convened
                            and may act as at present.
                        When the President shall believe that a Student has committed any offence requiring trial before the Faculty,
                            he shall have power to suspend such student, and in case of emergency, forbid him access within the precincts, till a
                            board can be convened for his trial, provided that no such suspension or restraint shall be for a longer time than two
                            weeks, if a board can be convened within that time. any student violating the order of the President made pursuant to the
                            authority hereby vested in him, shall be deemed guilty of contumacy, and punished accordingly.
                        Resolved that William Wirt, at present Attorney General of the United States, be appointed President of the
                            University and Professor of Law; and that if he decline the appointment, the resolution establishing the office of
                            President be null and void.
                        If the appointment hereby made shall be accepted, the Professor will be expected to enter on the duties of
                            his office as soon as his convenience will allow not later however than the commencement of the next session.
                        From the enactments establishing the office of President, the Rector dissented. His dissent is ordered to be
                            entered in the Journal, and is in the words following.
                        The subscriber, Rector of the University, fully and expressly concurring in the appointment of William Wirt
                            to be Professor of the school of Law; dissents from, and protests against so much of these enactments as go to the
                            establishment of the office of President of the University, for these reasons.
                        1. Because the Law establishing the University, delineating the organisation of the authorities by which it
                            should be directed and governed, and placing at it’s head a board of Rector and Visitors, has enumerated with great
                            precision, the special powers it meant to give to that board, in which enumeration is not to be found that of creating a
                            President, making him a member of the Faculty of Professors, and with controuling powers over that Faculty: and it is not
                            conceivable that, while descending, in their enumeration, to give specifically the power of appointing officers of the
                            minutest grade, they should have omitted to name him of the highest, who was to govern and preside over the whole. if this
                            is not among the enumerated powers, it is believed it cannot be legitimately inferred, by construction, from the words
                            giving a general authority to do all things expedient for promoting the purposes of the Institution; for, so construed, it
                            would render nugatory the whole enumeration, and confer on the board powers unrestrained within any limits.
                        2. Because he is of opinion that every function ascribed to the President by this enactment, can be
                            performed, and is now as well performed by the Faculty, as now established by law.
                        3. Because we owe debts at this time of at least 11,000. Dollars beyond what can be paid by any means we have
                            in possession, or may command within any definite period of time; and fixes on us permanently an additional expence of
                            1500. Dollars a year.
                        4. Because he thinks that so fundamental a change in the organisation of the Institution ought not to be made
                            by a thin board, two of the seven constituting it, being now absent.
                        For these reasons the subscriber protests against both the expediency and validity of the establishment of
                            this office.
                        
                            
                            Th: Jefferson
                        
                        Resolved that John Tayloe Lomax be appointed Professor of Law to the University in case the appointment
                            should be declined by mr Wirt.
                        The appointment of William Wirtenbaker as Librarian to the University is approved and confirmed.
                        89. Resolved that it is proper to exclude Students from the Library room, except in cases in which the
                            Faculty may authorise their admission.
                        Resolved that the Proctor be instructed to take proper measures to have prosecutions instituted against D. S.
                            Mosby and Thomas Draffin for
                            violations of the law concerning ordinaries and tippling houses, and to have their licenses revoked, if any they have.
                            that it be also the duty of the Proctor to have like proceedings instituted against other such offenders if any should be
                            at any time known to him
                        To enable the Proctor to perform this and other duties requiring proceedings in court, he shall be authorised
                            to employ counsel for the University, and pay him reasonable fees.
                        It being suggested to the board that a young man named Robert Beverly abiding for the time in the town of
                            Charlottesville, habitually indulges habits of intemperance and disorder, violating the laws of the land, setting an evil
                            example to the Students, and seducing them from their duties, and the Visitors deeming it their duty to procure the
                            punishment of such offences, in order that the offender and his example may be removed, therefore Resolved that the Proctor
                            be instructed to give information to the Attorney for the Commonwealth for the county court, and Superior court of law for
                            Albemarle, and to take such measures as either of the said Attornies shall advise, for binding the said Robert Beverley to
                            his good behavior, and for punishing his violations of the law.
                        Resolved that the Proctor be instructed to consult with the Attorney for the Commonwealth for the Superior
                            court, and to take such measures as may be proper to continue the prosecutions commenced against Philip Clayton and
                            William L. Eyre, late students of the University, or to institute new prosecutions if necessary.
                        It is especially enjoined on the Proctor to make vigilant enquiry into the violence lately offered to the
                            house of Professor Emmet, and the wall of Professor Blaettermann’s garden, and to endeavor to bring the offenders before
                            the civil authorities.
                        90. Resolved that Students heretofore or hereafter expelled from the University shall be absolutely inhibited from coming
                            within it’s precincts for the period of five years after such expulsion, unless by leave of some Professor; and if any
                            such expelled Student shall come within the precincts in violation of this resolution, it shall be the duty of the Proctor
                            to warn him off, and if he do not depart, or afterwards returns, the Proctor shall consult with the Attorney employed for
                            the University, and take such measures as the law will allow for punishing the offence, and preventing it’s repetition.
                         < >ation after 13. Oct.
                        The keepers of the Hotels are expected to be men of discretion and firmness, willing at all times to
                            co-operate with the Faculty and Visitors in executing the laws of the Institution: it is therefore, at present, recommended to them as proper, and after the existing leases expire, it is expressly enjoined
                            upon them as a duty that they shall whenever called on, either by the Visitors, or by the Faculty freely give evidence
                            upon honor, of all matters within their knolege touching the conduct of the Students.
                        92. In all future leases of the Hotels, the Proctor is required to insert an express covenant that the tenant
                            shall, during the continuance of the lease, conform to the laws of the institution existing at the date of the lease, and
                            a condition that for the wilful violation of such law the lease shall be void, and the tenant removed or continued on
                            special conditions as provided by the eighty fourth enactment.
                        93. No Student boarding at any Hotel shall be allowed to change his boarding house till the end of the
                            session without permission from the Faculty.
                        94. Hacks and other carriages let on hire shall be admitted within the precincts of the University only under
                            such regulations as shall be prescribed by the Faculty.
                        The Executive committee are required to provide for lighting the University, if it can be effectually done at
                            a reasonable expence.
                        95. The Proctor is required to keep the drains in the grounds of the University always free from obstruction,
                            and to construct such others as the Executive Committee may direct.
                        If the duties on the imported marble should be remitted by Congress, the Executive Committee are authorised
                            to procure a clock and bell for the use of the University.
                        That part of the communication of the Faculty respecting the procurement of books for the Students is
                            referred to the Executive Committee, who are requested to investigate the subject and take such measures as they may find
                            expedient to obviate the evils complained of.
                        The list of periodical publications furnished by the Faculty being approved by the board, the Rector is
                            requested to forward a copy thereof to mr Hilliard, & to require him to furnish them to the University annually,
                            till the further order of the board.
                        The expulsion of Philip Clayton from the University by an order of the Faculty, made on the 14th. of October
                            last is approved and confirmed by this board.
                        The expulsion of William Lewis Cabell by an order of the Faculty made on the 30th. of January last is also
                            approved and confirmed
                        The board having received a communication from the Professors of Medecine and antient languages on the
                            subject of Diplomas, on which they are not prepared to act definitively the Faculty are invited to take under their
                            consideration the subject of Diplomas and premiums for literary merit, and to report to the Visitors, at their meeting
                            next autumn, such alterations in the enactments on that subject as they may deem expedient.
                        The communication of the Faculty on the subject of Police is referred to the Committee raised at the last
                            meeting of the Board, and charged with the duty of digesting and reporting a system for the better government of the
                            University; and that Committee is required to report to the board at their next meeting.
                        The board adjourns without day.
                        
                            
                                Th: Jefferson
                            
                                                
                            
                            Rector.
                        
                    